EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “Agreement”), entered into as of this 30th day of May, 2008, by and among U.S. DRY CLEANING CORPORATION, a Delaware corporation (the “Parent”), USDC-TENNESSEE, INC., a California corporation (the “Buyer”), PRESTIGE CLEANERS, INC., a Tennessee corporation (the “Company”), and C.EDWARD MANNIS, an individual (the “Stockholder”). W I T N E S S E T H: WHEREAS, the Company is engaged in the retail laundry and dry cleaning business; WHEREAS, the Stockholder is the record and beneficial owner of all of the issued and outstanding capital stock of the Company (the “Stock”); WHEREAS, the Buyer, which is a wholly-owned subsidiary of the Parent, desires to acquire the business of the Company pursuant to the Merger hereinafter provided for; and WHEREAS, the Board of Directors and the sole Stockholder of the Company, the Board of Directors and sole stockholder of the Buyer, and the Board of Directors of the Parent have all authorized and approved the Merger and the consummation of the other transactions contemplated by this Agreement, all on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements herein set forth, the parties hereby covenant and agree as follows: 1.THE MERGER. 1.1The Merger.On the Closing Date, and in accordance with the provisions of this Agreement and the applicable provisions of the California General Corporation Law (“California Law”) and the Tennessee Business Corporation Act (“Tennessee Law”), the Company shall be merged with and into the Buyer (the “Merger”) in accordance with the terms and conditions of this Agreement and articles of merger in form and substance satisfactory to Parent, Buyer, the Company and the
